Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s Request for Continued Examination (RCE) filed on September 6, 2022. Claims 1 and 19 have been amended. Claims 5 and 14 have been previously cancelled. Claims 1-4, 6-13 and 15-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 9-11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO2020235897A1); hereinafter referred to as “Lee”.
Regarding Claim 1, Lee teaches, in Figures 1-4 (see annotated Figure below), a lighting system (200) comprising: a first light (L1) located at a first location; a second light (L2) located at a second location; a sensor (100) for detecting a location and a velocity of a moving occupant (pg. 2, lines 1-2); a processor (300) communicatively coupled to the sensor for generating a control signal to illuminate the first light and the second light in response to determining that the location is proximate to the first location and that the velocity being towards the second location wherein a luminance of the second light is proportional to a magnitude of the velocity of the moving occupant (pg. 5, lines 3-5 & pg. 6, lines 4-8); and a controller (300) communicatively coupled to the processor and operatively coupled to the first light and the second light, the controller configured for illuminating the first light and the second light in response to the control signal (pg. 2, lines 1-2).
Regarding Claim 2, Lee teaches, in Figures 1-4 (see annotated Figure below) the lighting system of claim 1, wherein the second light (L2) is located between the first light (L1) and a third light (L3).
Regarding Claim 4, Lee teaches the lighting system of claim 1, wherein the processor is further configured for generating the control signal to illuminate the first light, the second light, and a third light in response to determining that the velocity exceeds a threshold velocity and wherein the controller is further configured for illuminating the first light, the second light and the third light in response to the control signal (pg. 8, lines 9-15).
Regarding Claim 6, Lee teaches the lighting system of claim 1, wherein a luminance of the first light is proportional to a magnitude of the velocity (pg. 6, lines 4-8).
Regarding Claim 7, Lee teaches the lighting system of claim 1, wherein the sensor is a passive infrared sensor (pg. 9, lines 29-30).
Regarding Claim 9, Lee teaches the lighting system of claim 1, wherein the processor is further configured for generating the control signal to dim the first light in response to the processor determining that the occupant has moved a predetermined distance away from the first light (pg. 6, lines 35-37 & pg. 8, lines 9-11).
Regarding Claim 10, Lee teaches a method (Figures 1-4) comprising: detecting, by a sensor (100), a location and a velocity of a moving occupant (pg. 2, lines 1-2); generating, by a processor, a control signal to illuminate a first light and a second light in response to determining that the location is proximate to a first location and that the velocity being towards a second location (pg. 5, lines 3-5 & pg. 6, lines 4-8); and illuminating, by a controller (300), the first light and the second light in response to the control signal wherein a luminance of the second light is proportional to a magnitude of the velocity of the moving occupant (pg. 2, lines 1-2).
Regarding Claim 11, Lee teaches the method of claim 10 (see Figures 1-4 & annotated Figure below), wherein the second light (L2) is located between the first light (L1) and a third light (L3).
Regarding Claim 13, Lee teaches the method of claim 10, wherein the control signal indicates illuminating the first light, the second light, and the third light in response to the velocity exceeding a threshold velocity and wherein the controller is further configured for illuminating the first light, the second light and the third light in response to the control signal (pg. 8, lines 9-15).
Regarding Claim 15, Lee teaches the method of claim 10, wherein the sensor is a passive infrared sensor (pg. 9, lines 29-30).
Regarding Claim 16, Lee teaches the method of claim 10, wherein the sensor is a passive infrared sensor (pg. 9, lines 29-30).
Regarding Claim 18, Lee teaches the method of claim 10, further including dimming the first light in response to determining, by the processor, that the moving occupant has moved a predetermined distance away from the first light (pg. 6, lines 35-37 & pg. 8, lines 9-11).
Regarding Claim 19, Lee teaches the method of claim 10, a lighting system comprising: a first light (L1) at a first location; a second light (L2) at a second location; a third light (L3) at a third location wherein the second location is between the first location and the third location; a sensor (100) for determining an occupant location and an occupant velocity of a moving occupant (pg. 2, lines 1-2); a processor (300) communicatively coupled to the sensor for generating a control signal for illuminating the second light and the third light in response to the occupant location being proximate to the second location and the occupant velocity being towards the third light (pg. 5, lines 3-5 & pg. 6, lines 4-8); and a controller (300) communicatively coupled to the processor and operationally coupled to the first light, the second light and the third light for illuminating the third light and the second light in response to the control signal wherein a luminance of the second light is proportional to a magnitude of the occupant velocity of the moving occupant (pg. 2, lines 1-2 & pg. 6, lines 4-8).
Regarding Claim 20, Lee teaches the lighting system of claim 19, wherein the control signal indicates illuminating the first light, the second light, and the third light in response to the occupant velocity exceeding a threshold velocity and wherein the controller is further configured for illuminating the first light, the second light and the third light in response to the control signal (pg. 8, lines 9-15).

[AltContent: textbox (L1)][AltContent: textbox (L2)][AltContent: textbox (L3)]
    PNG
    media_image1.png
    253
    479
    media_image1.png
    Greyscale

Annotated Figure 2 (Lee)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO2020235897A1); hereinafter referred to as “Lee”, in view of Gagnon et al. (CN113002780A), hereinafter referred to as “Gagnon”.
Regarding Claim 3, Lee teaches an outdoor lighting system (pg. 1, lines 24-26). Lee does not teach wherein the first light, the second light and a third light form part of an aircraft aisleway lighting system. Gagnon, in the same field of endeavor, teaches an aircraft aisleway lighting system (pg. 1, lines 3-7). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting system taught by Lee by using the lighting system for an aircraft, to illuminate the aisleway for passenger safety (Gagnon, pg. 1, lines 19-20). Lee teaches the lighting system is used for safety (pg. 1, lines 5-6).
Regarding Claim 12, Lee teaches an outdoor lighting system (pg. 1, lines 24-26). Lee does not teach wherein the first light, the second light and a third light form part of an aircraft aisleway lighting system. Gagnon, in the same field of endeavor, teaches an aircraft aisleway lighting system (pg. 1, lines 3-7). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting system taught by Lee by using the lighting system for an aircraft, to illuminate the aisleway for passenger safety (Gagnon, pg. 1, lines 19-20). Lee teaches the lighting system is used for safety (pg. 1, lines 5-6).

Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO2020235897A1); hereinafter referred to as “Lee”, in view of Verfuerth (Pub. No.: IS 2012/0038281).
Regarding Claim 8, Lee teaches the lighting system of claim 1, wherein the velocity is determined in response to tracking the location of the moving occupant (pg. 2, lines 1-2). Lee does not explicitly teach tracking the location of the moving occupant over a period of time. Verfuerth, in the same field of endeavor, teaches an outdoor lighting system comprising tracking the location of a moving occupant over a period of time ([0062-0063]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting system taught by Lee by tracking the location of a moving occupant over a period of time as taught by Verfuerth, to accurately detect the location of the moving occupant.
Regarding Claim 17, Lee teaches the lighting system of claim 1, wherein the velocity is determined in response to tracking the location of the moving occupant (pg. 2, lines 1-2). Lee does not explicitly teach tracking the location of the moving occupant over a period of time. Verfuerth, in the same field of endeavor, teaches an outdoor lighting system comprising tracking the location of a moving occupant over a period of time ([0062-0063]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting system taught by Lee by tracking the location of a moving occupant over a period of time as taught by Verfuerth, to accurately detect the location of the moving occupant.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844